                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

VINTAGE   BAY    CONDOMINIUM
ASSOCIATION, INC.,

           Plaintiff,

v.                                Case No:   2:18-cv-729-FtM-99UAM

LEXINGTON INSURANCE COMPANY,

           Defendant.


                           OPINION AND ORDER

     This matter comes before the Court on plaintiff’s Motion to

Abate Pending Completion of Examinations Under Oath (Doc. #28)

file on January 25, 2019.    Defendant filed a Response in Opposition

(Doc. #33) on February 19, 2019.     For the reasons set forth below,

the Motion is granted.

                                   I.

     Plaintiff Vintage Bay Condominium Association, Inc. (“Vintage

Bay” or “Insured”) is proceeding on a two-count Complaint – Count

I for “Petition to Enforce and Compel Appraisal” and Count II for

breach of contract with respect to a commercial insurance policy,

Policy No. 41-LX-067045446-2 (the “Policy”), issued by Lexington

to cover a condominium complex in Marco Island, Florida (the

“Property”) (Doc. #23).      On January 26, 2019, the Court denied

without   prejudice    Vintage   Bay’s   Motion   to   Compel   Appraisal,

finding that the request for appraisal was not yet ripe under the
Policy’s     terms     because     post-loss       obligations      (including

Examinations   Under    Oath     (EUO)   of    Vintage   Bay)   were   not   yet

complete.   (Doc. #26.)

     Plaintiff now moves to stay the case pending completion of

the post-loss obligations.        Plaintiff also requests that the Court

order that all EUOs be completed within 90 days.           Defendant objects

to a stay, instead arguing that the case should be dismissed

without prejudice because the Court has found that the demand for

appraisal is not yet ripe and both of plaintiff’s claims stem from

Lexington’s failure to comply with the appraisal provisions of the

Policy.    Because the dismissal argument was raised in Lexington’s

response, plaintiff did not respond to the argument.

                                     II.

     A district court “has broad discretion to stay proceedings as

an incident to its power to control its own docket.”               Clinton v.

Jones, 520 U.S. 681, 706 (1997).              In considering whether a stay

is warranted, courts in this district have considered a number of

factors, including: “(1) whether a stay will simplify the issues

and streamline the trial; (2) whether a stay will reduce the burden

of litigation on the parties and the court; and (3) whether the

stay will unduly prejudice the non-moving party.”               Shire Dev. LLC

v. Mylan Pharm. Inc., No. 8:12-CV-1190-T-36AEP, 2014 WL 12621213,

*1 (M.D. Fla. July 25, 2014) (citing Lifewatch Servs., Inc. v.

Medicomp, Inc., No. 6:09–cv–1909–Orl–31DAB, 2010 WL 963202, *1



                                    - 2 -
(M.D. Fla. Mar. 16, 2010)).

     Here, the Court finds that a stay is appropriate.        Completion

of EUOs and the exchange of documentation will simplify the issues

and reduce the burden of litigation.       If the parties come to an

agreement on appraisal of the loss after completion of post-loss

obligations, it could moot the need for Court-ordered appraisal.

     Lexington did not argue that the case should be dismissed in

either its response to the Motion to Compel Appraisal (Doc. #11),

nor in its Surreply (Doc. #25).    If Lexington is serious about the

ripeness argument, it should file a proper motion to dismiss.          In

addition, it has filed an Answer (Doc. #6) in the case.       Therefore,

the request to dismiss will not be addressed at this time. 1

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Plaintiff’s   Motion    to   Abate    Pending   Completion   of

Examinations Under Oath (Doc. #28) is GRANTED.      This case is stayed

pending   completion    of    post-loss        obligations,    including

Examinations Under Oath, which must be completed by June 10, 2019.

The Clerk is directed to add a stay flag to the case.



     1 However, it is open to question whether the case would be
subject to dismissal, since Florida courts have found that the
“disposition of prematurely filed actions varies depending upon
the circumstances that give rise to the premature element of the
claim,” and in many circumstances the favored disposition is
abatement until the cause matures. See Shuck v. Bank of America,
N.A., 862 So. 2d 20, 24-25 (Fla. 2d DCA 2003).



                                 - 3 -
     2.   The parties shall file a status report on or before June

10, 2019, or otherwise notify the Court when the stay is due to be

lifted prior to this date.

     3.   The Court will take no further action on its Order

directing Vintage Bay to show cause for lack of prosecution due to

the non-filing of a Case Management Report (Doc. #27).   Once the

stay is lifted, the parties are directed to file a Case Management

Report within FOURTEEN (14) DAYS.

     DONE and ORDERED at Fort Myers, Florida, this __13th__ day of

March, 2019.




Copies:
Counsel of Record




                              - 4 -
